Order denying plaintiff’s motion to modify a final judgment of divorce, so as to provide for payment of alimony by defendant for plaintiff’s support and maintenance, reversed on the law and the facts, with '$10 costs and disbursements, and the matter remitted to the Special Term for the taking of such proof, by a reference or otherwise, as the parties may adduce as to their respective financial circumstances and other material factors, and for determination in accordance therewith. It is our opinion that the affidavits submitted presented questions of fact, which should not have been decided on the affidavits of the parties. Lewis, P. J., Carswell, Adel and Nolan, JJ., concur; Aldrich, J., deceased.